. . /;
                                                               •*      • i^.
PLEASE RETURN THIS CARD
IMMEDIATELY UPON RECEIPT. 4                          ^
                                      'rr                ' '


      j   ij   j   .j
                                     Date                - 9 - SoK
          I^ave this d3y received the mandate of the Court of Appeals
                                                                      VS STATE.

     «.H '^^;iN©iNV NVS IV
•f          io laneo 3IU HI
           OdllJ                                               T^jyni/W/v ^